TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00431-CV


                   The Office of the Attorney General of Texas, Appellant

                                              v.

                       Aubrey Sandoval and John A. Gause, Appellees


      FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
    NO. 13–0076–CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                          MEMORANDUM OPINION


               Appellant the Office of the Attorney General of Texas has filed an unopposed

motion to dismiss this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: July 25, 2019